  Case 3:20-cv-00344-BEN-AGS Document 16 Filed 01/07/21 PageID.111 Page 1 of 1




                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


JERRY JACKSON

                                                        Civil Action No. 20-cv-00344-BEN-AGS

                                           Plaintiff,
                                    V.
JOYCEES COCKTAILS LLC d/b/a/                            CLERK'S DEFAULT JUDGMENT
JOYCEES COCKTAILS; and                                       IN A CIVIL CASE
VERNETTA K. ANDEEL,
                                         Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff's motion for default judgment is GRANTED.Plaintiff is awarded $4,000.00 in statutory
damages and $6,183.75 in attorney's fees and costs. Further, Plaintiff is GRANTED the requested
injunctive relief against Defendant Jaycees Cocktails.




Date:          1/7/21                                        CLERK OF COURT
                                                             JOHN MORRILL, Clerk of Court
                                                             By: s/ M. Exler
                                                                                   M. Exler, Deputy
